UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6369


TERRELL JOYNER,

                    Plaintiff - Appellant,

             v.

KAREN J. BURRELL, Judge, City of Norfolk, VA; MAGISTRATE, City of
Norfolk, VA; EVERETT MARTIN, Judge,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:17-cv-00666-MSD-LRL)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrell Roshad Joyner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrell Joyner appeals the district court’s order and judgment dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice under 28 U.S.C. § 1915A(b) (2012).

We have reviewed the record and affirm for the reasons stated by the district court.

Joyner v. Burrell, No. 2:17-cv-00666-MSD-LRL (E.D. Va. Mar. 29, 2018). We deny

Joyner’s motions for a transcript at government’s expense and for a stay. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2